Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  there appear to be a missing “,” between “a plurality of third party systems” and “each of the third-party systems” in line 13 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 10-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0072950), in view of what is old and well known in the art as evidenced by Clive Bostock (US 2015/0019497), Battat et al. (US 2006/0143239), and Dharmendra Jha (US 2015/0261824), and further in view of Karau et al. (US 6,473,502).

Regarding Claims 1 and 11, Wu discloses a system to determine data discrepancies between disparate systems in real-time, the system: 
in communication with the a plurality of third party systems and including a first database and a second database ([0028], Fig. 2, 103c, 203, 202, Wu); 
the plurality of third party systems configured to store a plurality of files including datasets associated with one or more campaigns (Fig. 2, and [0027], “a plurality of independent audit and ad serving agents (IA) 201. Each of the independent agents 201 is incorporated in one 
one or more processors ([0029], Wu); and
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors ([0029], Wu), cause the system to perform operations comprising:
receiving, from a user device, a selection date range ([0040], “may specify modifications of a presented marketing campaign at a fixed time (e.g. at 8am every morning) or at a fixed date …,” and [0041], Wu) and a selection of a plurality of third party systems, each of the third-party systems configured to store one or more files of the plurality of files ([0027] and [0034], Wu), including datasets associated with at least one campaign of the one or more campaigns ([0039], Wu),
storing metadata associated with the at least one of the campaign in the first database ([0027], “the playlog may be a set of records, each record including a reference that uniquely identifies a presented unit of media content, a time stamp associated with the presentation, a date stamp associated with the presentation, and any other data that may be recorded by the player that pertains to the presentation of each unit of media content,” [0028], “As will be described in greater detail herein, the content registry service compares the IA playlogs 203 against the playlogs 103c generated by the network operator … The analysis may include not only an effectiveness of prior marketing campaigns, but may also take into account various conditional factors such as weather, date (e.g., holidays), time of day, etc. If the analytics service determines that the media content being presented to audiences via the players should be changed in some 
generating a workflow for each third-party system ([0027], [0028], [0034], [0039], Wu),
streaming the one or more files including the datasets associated with the at least one campaign from each of the third party systems, via each respective workflow ([0035], Wu),
storing the datasets associated with the at least one campaign from each of third party systems in the second database (Fig. 2, 203, [0027], [0028], [0034], [0039], Wu),
calculating at least one discrepant data value between the third party systems within the date range ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign” and [0041], Wu), based on the datasets associated with one campaign between the third party systems ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign,” [0041], “On a scheduled or unscheduled basis…” and “detect discrepancies between the network operator playlogs and the IA playlogs. Discrepancies may include, for example, extra records in the network operator playlogs that represent presentations of media content that are not contained in the IA playlogs. Discrepancies may also include differences in the expected date, time, and/or length of a presentation of a unit of media content. At a decision block 415, a test is made to determine whether the number of discrepancies exceeds an acceptable threshold. It is conceivable that compliance criteria for such auditing can be established between a media buyer and network operators before a campaign starts, or the compliance criteria may follow guidelines established from industry auditing standard bodies (e.g., Media Auditing Council, Internet Audit Bureau, Traffic Audit Bureau, etc.). In either case, if the discrepancies are too large (i.e., the IA playlogs differ from the network operator playlogs by a greater than acceptable amount), processing continues to a block 420 where the media presentations reflects by the playlogs are deemed not to have satisfied the agreed-upon play commitment. Otherwise, processing continues to a block 425 where the media presentations reflected by the playlogs are deemed to have satisfied the agreed-upon play commitment. When the process 400 is automated, the summarization of playlog records and detection of discrepancies can be efficiently performance by model business intelligence or custom programs,” Wu), and
generating a graphical user interface including a report indicating the datasets associated with the campaign from each third party system and the at least one discrepant data value 
However, Wu does not expressly disclose a graphical user interface.  
Examiner takes Official Notice that it is old and well known in this art to generate a graphical user interface to include a report. This is evidenced by Bostock ([0030], Bostock), Battat ([0202], Battat), Jha ([0034] and [0043], Jha).  Therefore, it would have been obvious to one of ordinary skill in this art at the time of the invention by Applicant to incorporate the step of generating a graphical user interface. This would have been obvious since to do so is routine in this art.
As discussed above, Wu in view of what is old and well known in the art discloses a selected date range ([0040], “may specify modifications of a presented marketing campaign at a fixed time (e.g. at 8am every morning) or at a fixed date …,” and [0041], Wu).  However, Wu does not expressly disclose that the data range and the systems are user-selected.  Karau discloses a user-selected data range (Fig. 4B, 352H, 352I and 352R, Karau) and a user-selection of systems (Fig. 4B, Source, 252A, Karau).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of what is old and well known in the art by incorporating a user-selected date range and a user-selection of systems, as disclosed by Karau, in order to allow users to specify how to filter data in the results. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


receive, via the computing system, in communication with a plurality of third party systems, a user device and including a first database and a second database a first database and a second database ([0028], Fig. 2, 103c, 203, 202, Wu) a selection of a user-selected data range and the plurality of third party systems from the user device ([0040], “may specify modifications of a presented marketing campaign at a fixed time (e.g. at 8am every morning) or at a fixed date …,” and [0041], Wu), each of the third-party systems configured to store a plurality of files ([0027] and [0034], Wu), including datasets associated with at least one campaign of the one or more campaigns ([0039], Wu),
store, via the computing system, metadata associated with the campaigns in the first database ([0027], “the playlog may be a set of records, each record including a reference that uniquely identifies a presented unit of media content, a time stamp associated with the presentation, a date stamp associated with the presentation, and any other data that may be recorded by the player that pertains to the presentation of each unit of media content,” [0028], “As will be described in greater detail herein, the content registry service compares the IA playlogs 203 against the playlogs 103c generated by the network operator … The analysis may include not only an effectiveness of prior marketing campaigns, but may also take into account various conditional factors such as weather, date (e.g., holidays), time of day, etc. If the analytics service determines that the media content being presented to audiences via the players should be changed in some fashion, the content registry service 202 may receive suggested changes from 
generate, via the computing system, a workflow for each third-party system ([0027], [0028], [0034], [0039], Wu),
stream, via the computing system, the one or more files including the datasets associated with the at least one campaign from each of the third party systems, via each respective workflow ([0035], Wu),
store, via the computing system, the datasets associated with the at least one campaign from each of third party systems in the second database (Fig. 2, 203, [0027], [0028], [0034], [0039], Wu),
calculate, via the computing system, at least one discrepant data value between the third party systems across a single campaign ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign” and [0041], Wu), based on the datasets associated with the campaign from each of the third party systems ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign,” [0041], “On a scheduled or unscheduled basis…” and “detect discrepancies between the network operator playlogs and the IA playlogs. Discrepancies may include, for example, extra records in the network operator playlogs that represent presentations of media content that are not contained in the IA playlogs. Discrepancies may also include differences in the expected date, time, and/or length of a presentation of a unit of media content. At a decision block 415, a test is made to determine whether the number of discrepancies exceeds an acceptable threshold. It is conceivable that compliance criteria for such auditing can be established between a media buyer and network operators before a campaign starts, or the compliance criteria may follow guidelines established from industry auditing standard bodies (e.g., Media Auditing Council, Internet Audit Bureau, Traffic Audit Bureau, etc.). In either case, if the discrepancies are too large (i.e., the IA playlogs differ from the network operator playlogs by a greater than acceptable amount), processing continues to a block 420 where the media presentations reflects by the playlogs are deemed not to have satisfied the agreed-upon play commitment. Otherwise, processing continues to a block 425 where the media presentations reflected by the playlogs are deemed to have satisfied the agreed-upon play commitment. When the process 400 is automated, the summarization of playlog records and detection of discrepancies can be efficiently performance by model business 
generate, via the computing system, a graphical user interface indicating the datasets associated with the at least one campaign from each third party system and the at least one discrepant data value between the third party systems for the single campaign (Fig. 3, 325, Reporting (Report Generation), [0034], and [0043], Wu) over the user-selected date range ([0040], “may specify modifications of a presented marketing campaign at a fixed time (e.g. at 8am every morning) or at a fixed date …,” and [0041], Wu).
However, Wu does not expressly disclose a graphical user interface.  
Examiner takes Official Notice that it is old and well known in this art to generate a graphical user interface to include a report. This is evidenced by Bostock ([0030], Bostock), Battat ([0202], Battat), Jha ([0034] and [0043], Jha).  Therefore, it would have been obvious to one of ordinary skill in this art at the time of the invention by Applicant to incorporate the step of generating a graphical user interface. This would have been obvious since to do so is routine in this art.
As discussed above, Wu in view of what is old and well known in the art discloses a selected date range ([0040], “may specify modifications of a presented marketing campaign at a fixed time (e.g. at 8am every morning) or at a fixed date …,” and [0041], Wu).  However, Wu does not expressly disclose that the data range and the systems are user-selected.  Karau discloses a user-selected data range (Fig. 4B, 352H, 352I and 352R, Karau) and a user-selection of systems (Fig. 4B, Source, 252A, Karau).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of what is old and well known in the art by incorporating a user-selected date range and a user-KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 2 and 12, Wu in view of what is old and well known in the art and further in view of Karau discloses a system, wherein the datasets included in the plurality of files further includes one or more types of datum ([0027], [0028], [0034], and [0039], Wu). 

Regarding Claims 3 and 13, Wu in view of what is old and well known in the art and further in view of Karau discloses a system, further comprising a streaming platform residing on the computing system, the streaming platform configured to stream each of the one or more files of the plurality of files to at least one topic of a plurality of topics based on the one or more types of datum in the datasets included in the one or more files ([0027], [0028], [0034], and [0039], Wu). 

Regarding Claims 8 and 18, Wu in view of what is old and well known in the art and further in view of Karau discloses a system, wherein at least one of the one or more files includes datasets associated with events ([0027], [0028], [0034], [0039], Wu). 
Regarding Claim 10, Wu in view of what is old and well known in the art and further in view of Karau discloses a system, wherein the graphical user interface is rendered on the display of the user device ([0030], Bostock; [0202], Battat; [0034] and [0043], Jha). 

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0072950), in view of what is old and well known in the art as evidenced by Clive Bostock (US 2015/0019497), Battat et. al. (US 2006/0143239), and Dharmendra Jha (US 2015/0261824), in view of Karau et al. (US 6,473,502), and further in view of Nayak et al. (US 2005/0222975).

Regarding Claims 4 and 14, Wu in view of what is old and well known in the art and further in view of Karau discloses all the limitations as discussed above including filtering the datasets ([0036], filter, [0041], Wu) and tokenizing the datasets ([0036], “can be compiled …,” and [0041], Wu).  However, Wu in view of what is old and well known in the art and further in view of Karau does not expressly disclose breaking the datasets from the one or more files; and normalize the datasets.  Nayak discloses: breakdown the datasets from the one or more files; filter the datasets; tokenize the datasets; and normalize the datasets ([0037], Nayak).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Wu in view of what is old and well known in the art and further in view of Karau by incorporating the steps of breaking down and tokenizing datasets, as disclosed by Nayak, in order to remove redundant data from the datasets. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385. 1396 (US 2007); MPEP § 2143.

Regarding Claims 5 and 15, Wu in view of what is old and well known in the art, in view of Karau, and further in view of Nayak (Wu/Karau/Nayak hereinafter) discloses a system, wherein the computing system is further configured to: 

generate one or more unique transaction IDs based on based on the one or more tags applied to each of the plurality of third-party systems ([0036], Wu; and [0037], Nayak); 
associate the one or more transaction IDs with the datasets ([0036], Wu; and [0037], Nayak). 

Regarding Claims 6 and 16, Wu/Karau/Nayak discloses a system, wherein tokenizing datasets includes joining the datasets based on the one or more transaction IDs ([0036], “can be compiled …,” and [0041], Wu; and [0037], Nayak). 

Regarding Claims 7 and 17, Wu/Karau/Nayak discloses a system, wherein filtering the datasets includes removing at least one dataset associated with an invalid transaction ID ([0036], filter, [0041], Wu; and [0037], Nayak). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0072950), in view of what is old and well known in the art as evidenced by Clive Bostock (US 2015/0019497), Battat et. al. (US 2006/0143239), and Dharmendra Jha (US 2015/0261824), in view of Karau et al. (US 6,473,502), and further in view of Faulkner et al. (US 9,444,839).

Regarding Claims 9 and 19, Wu in view of what is old and well known in the art and further in view of Karau discloses all the limitations discussed above including: location   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Wu in view of what is old and well known in the art and further in view of Karau by incorporating the steps of capturing URL, determining device and browser information, as disclosed by Faulkner, in order to identify a user computer (and related information) for security violations (Col. 2, lines 31-45, Faulkner). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385. 1396 (US 2007); MPEP § 2143.

Response to Arguments

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “comparing a single campaign’s discrepancies for multiple third-party systems” and “calculating discrepant data values between multiple campaigns across third party systems”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The Examiner respectfully disagrees.  The applied art does disclose the limitation of claim 1 and 11: calculating at least one discrepant data value between the third party systems within the date range ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign” and [0041], Wu), based on the datasets associated with one campaign between the third party systems ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign,” [0041], “On a scheduled or unscheduled basis…” and “detect discrepancies between the network operator playlogs and the Discrepancies may include, for example, extra records in the network operator playlogs that represent presentations of media content that are not contained in the IA playlogs. Discrepancies may also include differences in the expected date, time, and/or length of a presentation of a unit of media content. At a decision block 415, a test is made to determine whether the number of discrepancies exceeds an acceptable threshold. It is conceivable that compliance criteria for such auditing can be established between a media buyer and network operators before a campaign starts, or the compliance criteria may follow guidelines established from industry auditing standard bodies (e.g., Media Auditing Council, Internet Audit Bureau, Traffic Audit Bureau, etc.). In either case, if the discrepancies are too large (i.e., the IA playlogs differ from the network operator playlogs by a greater than acceptable amount), processing continues to a block 420 where the media presentations reflects by the playlogs are deemed not to have satisfied the agreed-upon play commitment. Otherwise, processing continues to a block 425 where the media presentations reflected by the playlogs are deemed to have satisfied the agreed-upon play commitment. When the process 400 is automated, the summarization of playlog records and detection of discrepancies can be efficiently performance by model business intelligence or custom programs,” Wu).  The applied art does disclose the limitation of claim 20: calculate, via the computing system, at least one discrepant data value between the third party systems across a single campaign ([0040], “to detect the presentation of media content and allow changes to be made to the presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date presentation of a marketing campaign, it will be appreciated that the determination of when to change a marketing campaign by inserting, replacing, or skipping content can alternatively or additionally be based on date and time. For example, the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign,” [0041], “On a scheduled or unscheduled basis…” and “detect discrepancies between the network operator playlogs and the IA playlogs. Discrepancies may include, for example, extra records in the network operator playlogs that represent presentations of media content that are not contained in the IA playlogs. Discrepancies may also include differences in the expected date, time, and/or length of a presentation of a unit of media content. At a decision block 415, a test is made to determine whether the number of discrepancies exceeds an acceptable threshold. It is conceivable that compliance criteria for such auditing can be established between a media buyer and network operators before a campaign starts, or the compliance criteria may follow guidelines established from industry auditing standard bodies (e.g., Media Auditing Council, Internet Audit Bureau, Traffic Audit Bureau, etc.). In either case, if the discrepancies are too large (i.e., the IA playlogs differ from the network operator playlogs by a greater than acceptable amount), processing 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
May 11, 2021